Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Preliminary Amendment
1.	Applicant's preliminary amendment filed June 17, 2019 is acknowledged and has been entered.  Claims 21-28 have been cancelled.  Accordingly, claims 1-20 are pending and are under examination.

Priority
2.	Applicant’s claim for the benefit of prior-filed applications under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  This application is a Continuation of U.S. Application Serial Number 15/713,391 filed on September 22, 2017, which is a Continuation of U.S. Application Serial Number 13/974,139 file on August 23, 2013 which claims the benefit of Provisional Application Number 61/694,756 filed on August 29, 2012. Based on the Filing Receipt, the priority date of the claimed subject matter in claims 1-7, 19, and 20 is August 29, 2012 which is the filing date of Provisional Application Number 61/694,756. The priority date of the claimed subject matter in claims 8-18 is June 17, 2019 which is the filing date of the instant application. 	
 	
Application Data Sheet
3.	A reference to the prior application ASN 15/713,391, filed 09/22/2017 has been indicated in an application data sheet (37 CFR 1.76), under 35 U.S.C. 119(e), 120, 121, or 365(c).  See 37 CFR 1.78(a).  However, the current status of parent ASN 15/713,391, i.e. US Patent Number, pending, abandoned, is missing.

Trademark Usage
4.	The use of the terms “MES”, “TRIS”, “TALP”, “SANH”, “JC-1” and “SYBR-14” in pages 12, 23, 25, 26, 33, etc. which appear to be trade names or trademarks used in commerce, and all occurrences of trade names in the specification has been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Information Disclosure Statement
5.	The information disclosure statement filed June 11, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  In this case, neither a copy nor statement of relevancy has been provided for Reference Number 22.  It has been placed in the application file, but the information referred to therein has not been considered.??

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
	Claim 1 is indefinite in being inconsistent in reciting, “A method of cellular separation” in the preamble and simply reciting “sperm” in the method steps because it fails to clearly define that the cellular separation refers to sperm cells.  Perhaps, Applicant intends “sperm cells” in all the occurrences of the term “sperm” in the claim. See also claims 5, 6, and 8-16.
Claim 1 is vague and indefinite in reciting “combining sperm with magnetic particles”, “binding a subpopulation of said sperm to said magnetic particles”, and “magnetically separating said bound subpopulation from unbound sperm” because it fails to clearly define what is encompassed in the recited subpopulation of sperm cells and/or what property of the subpopulation of sperm cells renders them capable of binding to the magnetic particles so as to be separated using magnetic field.   
Claim 1 is vague and indefinite in reciting “combining sperm with magnetic particles” and “binding a subpopulation of said sperm to said magnetic particles”   because it is unclear what laboratory method step is encompassed in the term “binding” after the sperm is combined or contacted with the magnetic particles. Does Applicant intend adding a binding agent or affinity component that would stimulate the subpopulation of sperm to interact and bind to the magnetic particles through electrical charge interaction differentially from those that do not interact and bind? What structure or property of the sperm subpopulation causes for it to bind and/or determines its capacity to bind the magnetic particles?
Claim 1 is vague and indefinite in reciting, “no greater than 1000 nm in size” because it recites an open-ended numerical range. Specifically, the lower end of the range is not defined by the claim; hence, the size limit may read on zero which does not appear to be Applicant’s intent.  
Claim 3 is ambiguous in reciting, “causing said magnetic particles to acquire said negative zeta potential charge by exposing said magnetic particles to a polar medium” because it is unclear as to when in the claimed method the instant step of exposing magnetic particles to a polar medium is performed.  Alternatively, it is unclear how the magnetic particles themselves are exposed to a polar medium separately from the sperm in the admixture. 
Claim 8 is vague and indefinite in reciting, “affecting the charge of at least a portion of said sperm” because it is unclear what method step is encompassed in the term “affecting.” Additionally, “affecting” is a subjective term lacking a comparative basis for defining its metes and bounds. It is further unclear how at least a portion of the sperm cells themselves are caused to “affect” a charge separately from the magnetic particles in the admixture.  See also claim 9.
Claim 10 is ambiguous in reciting, “exposing said sperm to a medium which affects said charge of at least a portion of the sperm” because it is unclear as to when in the claimed method the instant step of exposing the sperm to a medium which affects charge on at least a portion of the sperm is performed. Additionally, “affects” is a subjective term lacking a comparative basis for defining its metes and bounds. It is further unclear how the sperm cells themselves are exposed to a medium which affects charge separately from the magnetic particles in the admixture. 
Claim 11 is ambiguous in reciting, “exposing said sperm to a medium which induces at least a portion of said sperm to become more positively charged” because it is unclear as to when in the claimed method the instant step of exposing the sperm which induces a positive charge on the sperm is performed.  Alternatively, it is unclear how the sperm cells themselves are exposed to an inducing medium separately from the magnetic particles in the admixture. 
Claim 12 is vague and indefinite in reciting, “exposing said sperm to a medium which induces said subpopulation to become more positively charged” because it is unclear as to when in the claimed method the instant step of exposing the sperm which induces a positive charge to a subpopulation of the sperm is performed.  Alternatively, it is unclear how the subpopulation itself is exposed to an inducing medium separately from the magnetic particles in the admixture. 
Claim 13 is confusing in reciting, “altering the binding of proteins to a surface of at least a portion of said sperm” because it is unclear what the recited proteins are relative to the sperm cells, that bind to a surface of at least a portion of the sperm cells; and how the binding of these proteins, in question, is altered.   Additionally, “altering” is a subjective term lacking a comparative basis for defining its metes and bounds.
Claim 14 is vague and indefinite in reciting, “inducing removal of seminal coating proteins from a surface membrane of at least a portion of said sperm” because it is unclear as to when in the claimed method the instant step of inducing removal of seminal coating proteins from sperm cell surface membrane is performed. 
Claim 15 is vague and indefinite in reciting, “inducing capacitation of at least a portion of said sperm” because it is unclear as to when in the claimed method the instant step of inducing capacitation of at least a portion of the sperm is performed. 
Claim 16 is vague and indefinite in reciting, “exposing said sperm to a capacitating medium” because it is unclear as to when in the claimed method the instant step of exposing the sperm to a capacitating medium is performed.  Alternatively, it is unclear how the sperm cells themselves are exposed to a capacitating medium separately from the magnetic particles in the admixture. 
Claim 18 is confusing in reciting, “the pH … increases in association with or in causation of capacitation.” Please clarify.
Claim 19 lacks clear antecedent basis in reciting, “said particles.”
Claim 20 is indefinite in being inconsistent in reciting, “A method of cellular separation” in the preamble and simply reciting “sperm” in the method steps because it fails to clearly define that the cellular separation refers to sperm cells.  Perhaps, Applicant intends “sperm cells” in all the occurrences of the term “sperm” in the claim. 
Claim 20 is vague and indefinite in reciting “combining sperm with magnetic particles” and “complexing a subpopulation of said sperm to said magnetic particles”   because it is unclear what laboratory method step is encompassed in the term “complexing” after the sperm is combined or contacted with the magnetic particles. Does Applicant intend adding a complexing agent or affinity component that would stimulate the subpopulation of sperm to interact and bind to the magnetic particles through electrical charge interaction differentially from those that do not interact and form a complex? 
Claim 20 is vague and indefinite in reciting “combining sperm with magnetic particles”, “complexing a subpopulation of said sperm to said magnetic particles”, and “magnetically separating said bound subpopulation from unbound sperm” because it fails to clearly define what is encompassed in the recited subpopulation of sperm cells and/or what property of the subpopulation of sperm cells renders them capable of complexing with magnetic particles so as to be separated using magnetic field.
Claim 20 is vague and indefinite in reciting, “no greater than 1000 nm in size” because it recites an open-ended numerical range. Specifically, the lower end of the range is not defined by the claim; hence, the size limit may read on zero which does not appear to be Applicant’s intent.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1, 2, 4, 5, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,804,153. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions recite a method for sperm cell separation by combining sperm cells with magnetic particles having a size no greater than 1000 nm, a negative zeta potential charge, and a chargeable silicon-containing compound coating; wherein the magnetic particles bind to a subpopulation of the sperm cells (i.e. damaged or dead sperm cells) through an electrical charge interaction; and magnetically separating the bound subpopulation from unbound sperm cells using magnetic field.

8.	Claims 1, 2, 4, 5, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,324,086. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions recite a method of magnetic sperm cell separation by combining sperm cells with magnetic particles having a size no greater than 1000 nm, a negative zeta potential charge, and a chargeable silicon-containing compound; wherein the magnetic particles bind to the a subpopulation of dead or damaged sperm cells through an electrical charge interaction; and magnetically separating the magnetic particle-bound sperm cells from unbound sperm cells using magnetic field

9.	Claims 1, 2, 4, 5, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 58, 60, and 61 of copending Application No. 16/537,402 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions recite a method of separating (i.e. processing) sperm cells by combining sperm cells with magnetic particles having a size no greater than 1000 nm to form a composition; the magnetic particles having a negative zeta potential charge, and a chargeable silicon-containing compound; wherein the magnetic particles bind or form complexes with a subpopulation (damaged or dead)  sperm cells through an electrical charge interaction; and separating the magnetic particle-bound sperm cells from unbound sperm cells using magnetic field. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

10.	Claims 1, 2, 4, 5, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of copending Application No. 16/438,215 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions recite a method for sperm cell separation by combining sperm cells with magnetic particles having a size no greater than 1000 nm, a negative zeta potential charge, and a chargeable silicon-containing compound; wherein the magnetic particles bind to the sperm cells through an electrical charge interaction; and separating (manipulating) the magnetic particle-bound sperm cells from unbound sperm cells using a magnetic field. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1, 2, 4, 5, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fox et al. (US 2012/0270204) in view of Reutelingsperger et al. (Annexin V, the regulator of phosphatidylserine-catalyzed inflammation and coagulation during apoptosis. CMLS: Cell Mol. Life Sci. 53: 527-532 (1997)).
Fox et al. disclose a method of magnetic sperm cell separation comprising combining sperm cells with magnetic particles having a diameter (size) of less than 1000 nm to thus form an admixture; binding or complexing a subpopulation of the sperm cells to the magnetic particles; and magnetically separating magnetic particle-bound sperm cells from unbound sperm cells in the mixture by applying a magnetic field. The magnetic particles specifically have a size of 30 nm to 800 nm which is encompassed within 30 nm to 1000 nm as recited in claim 1. The magnetic particles as taught by Fox et al. comprise Fe3O4 [0015] and are coated with chargeable silicon-containing compounds such as specifically (2-(carbomethoxy)ethyltrimethoxysilane ([0030, 0033]; claims 4 and 28).
With respect to the recitation of the composition as “comprising a negative zeta potential,” Fox et al. teach that the magnetic particles may be conjugated with Annexin-V for binding with phosphatidylserine (PS) externalized to the outer layer of apoptotic cells including dead or damaged sperm cells so as to be used in determining the electric charge of the composition [0013-0018, 0024].  
Fox et al. is silent in teaching that the composition comprising sperm cells and magnetic particles have a negative zeta potential charge.
Reutelingsperger et al. teach that phospholipids such as phosphatidylserine (PS) which are externalized to the outer layer of apoptotic cells (i.e. dead or damaged sperm cells) during apoptosis are inherently negatively charged and, therefore, comprise negative zeta potential (Abstract). According to Reutelingsperger et al., binding through electrical charge interaction is inherent to PS-Annexin V binding, as in the method of Fox et al. (Abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the teaching of Reutelingsperger that PS which is externalized in apoptotic cells has a negative zeta potential, into the method of processing and separating apoptotic sperm cells as taught by Fox because Fox specifically taught binding Annexin V conjugated with magnetic particles to PS on apoptotic cells so as to magnetically separate apoptotic sperm cells, PS being inherently known to be negatively charged.     

12.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fox et al. (US 2012/0270204) in view of Reutelingsperger et al. (CMLS: Cell Mol. Life Sci. 53: 527-532 (1997)) as applied to claims 1 and 2 above, and in further view of Yin et al. (US 2013/0313492).
	Fox et al. and Reutelingsperger et al. are discussed supra. Fox et al. and Reutelingsperger et al. differ from the instant invention in failing to teach that the magnetic particle acquired a negative zeta potential charge by exposure to a polar medium.
Yin et al. teach that superparamagnetic particles can be conveniently assembled under external magnetic field to instantly produce ordered one-dimensional photonic structures, as driven by balanced interaction of the induced magnetic attraction and various repulsions among the magnetic particles. Yin et al. teach exposing these magnetic particles to a polar medium (solvent) to provide magnetic particles having a specific zeta potential, including desired negative zeta potential [0004, 0006, 0007, 0029].
It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to have exposed the magnetic particles of Fox as modified by Reutelingsperger et al. into a polar solvent as taught by Yin because Yin taught that magnetic particles have been found to be externally controlled or assembled accordingly with the use of polar solvent.

13.	Claims 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fox et al. (US 2012/0270204) in view of Reutelingsperger et al. (CMLS: Cell Mol. Life Sci. 53: 527-532 (1997)) as applied to claim 1 above, and in further view of Chan et al. (A simple zeta method for sperm selection based on membrane charge. Fertility and Sterility 85 (2): 481-486 (February 2006)).
 Fox et al. and Reutelingsperger et al. are discussed supra. Fox et al. and Reutelingsperger et al. differ from the instant invention in failing to teach media that affect or induce positive charge of sperm cells, alter binding of proteins on the surface of sperm cells, induce removal of seminal coating proteins from surface membrane of sperm cells, and induce capacitation of the sperm cells.
Chan et al. teach washing the sperm with wash fluid (medium) to obtain washed sperm to remove seminal coating proteins from sperm cell membrane; and exposing the sperm cells to serum-free HEPES-HTF medium which effectively induces the sperm cells to be more positively charged. Chan et al. teach exposing sperm cells to serum-supplemented HEPES-HTF medium that neutralizes (alters) binding of proteins on sperm cells (i.e. detach adhering sperm). Chan et al. also teach exposing the sperm to capacitating medium (colloid wash medium) to induce capacitation of sperm cells.  According to Chan et al. the zeta method should be performed immediately for processing as sperm cells become less negatively charged with the onset of capacitation (see p. 482, left col. 1st full ¶ to right col.).
It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to have exposed sperm cells in the method of Fox as modified by Reutelingsperger et al. with the inducing media, as needed for their purpose, as taught by Chan because Chan taught using the selected media for appropriate selection of sperm cells based on membrane charge.
 
14.	Claims 7 and 8 are free of the prior art of record. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



June 3, 2022